Case 1:12-cv-01466-ALC Document 36-3 Filed 08/26/19 Page 1 of 2

 

 
Case 1:12-cv-01466-ALC Document 36-3 Filed 08/26/19 Page 2 of 2

Clifford Weiner

 

Deurlein, Jeff SEA (eff.deurlein@siemens.cam)

 

 

From:
Sent: Tuesday, May 10, 2005 3:16 PM

To: Glifford-Weiner-Kaufrnann, Gisela SEA

Subject: Notes from board - April 27th discussions abaut Paerdegat

Below are the actions / notes that | had on my board from out April 27" meeting regarding the actions required jn order to

win the Paerdegat if we become the law bid.
The following actions need to be done

1. Experience List
Schlesinger reference list {cw}
Siemens municipal water reference list — USA & Global (JD)

» Large contracting project list (Power, transportation in NY, water)
*__ References need to include .qumbers of owner's fens . ee __

2. Vendex
* Slemens Vendex (GK)

* LLC Vendex (GK)
«Legal review of Vendex documents (RR)

3. Price too low — are we capable of performing
* Price calculation sheet to support
* Project is backed by Siemens

4. LLC Electrical license
Need to portray the LLC as a JV with the NY DEP, There is a history of JVs in NY DEP bids

™“

Kind Regards,
Jeff

Jeffrey L. Deurlein

Business Menuger ~ Water Technologies

SIEMENS

Siemens Energy & Automation, Inc.

Process Solutions Division

100 Technology Dr. Efax: (772) 594-7945
Fax: 4770) 740-3379

Alpharetta, GA 30003
Email: jeffdeurlein @siemens.com

Phone- (770) 740-3820
Cell; (40-4)-439-324)

 
